Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to an amendment application received on 10/20/2021. In the amendment, applicant has amended claims 1, 12 and 17. Claims 2, 5, 10-11, 13, 16 and 18 have been cancelled. Claims 21-26 have been added as new claims. Claims 3-4, 6-9, 14-15 and 19-20 remain original. 
For this Office Action, claims 1, 3-4, 6-9, 12, 14-15, 17 and 19-26 have been received for consideration and have been examined. 
Response to Arguments
Claim Rejections under 35 U.S.C. § 112
	Applicant’s amendment to Independent claims 1, 12 and 17 have been reviewed by the examiner and amendments appear to overcome the 35 U.S.C. § 112(a) rejection. Therefore this rejection has been withdrawn.  
Claim Rejections under 35 U.S.C. § 103
Applicant’s arguments, filed 10/20/2021, with respect to the rejections of claim under 35 U.S.C. § 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of new amendments to the independent claims.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 6-7, 9, 12, 14-15, 17, 19-22 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Yamanaka (JP-2007005898-A) in view of Sincoskie (US4706080A) and further in view of Buckman et al., (US20170352033A1).
Regarding claim 1, Yamanaka discloses:
An apparatus comprising: 
a network connection; a processor; a memory that stores code executable by the processor to: 
determine a first communication path (See FIG. 1; i.e. source node S to node A interpreted as first communication path) to an end-of-knowledge node (see FIG.1 i.e. Node A) in a network of nodes organized as an undirected graph and in communication with the network connection from a first node to the end-of-knowledge node, the end-of-knowledge See Page # 3; FIG. 1; First, the source node determines which relay node is used to transmit information to the final destination node. FIG. 1 shows a case where the source node transmits information to the final destination node after relaying from node A → node B → node C; examiner interprets that first communication path is from source node to node A and node A is construed as “end-of-knowledge” node whereas “end-of-knowledge node not being adjacent to first node” is construed as any node which is one hop away from the current node such as node B or node C in FIG. 1), 
determine a second communication path (see FIG. 1; i.e. node A to node B) from the end-of-knowledge node (See FIG. 1; i.e. Node A) to a first destination node (see FIG. 1. i.e. Node B) in the network of nodes (Page # 4, Para # 6; (B2) The node A decrypts the received onion routing information with the secret key of the node A, and obtains information “B‖PkB (?)”. For example, here, since a predetermined number of bytes of data from the beginning of the data obtained as a result of decryption is determined as the message “B” addressed to the node A, the message “B” addressed to the node A and (key The node A obtains information (herein indicated as “?”) “PkB (?)” Whose contents cannot be confirmed (because it is encrypted with PkB). Node A transmits data “PkB (?)” To node B based on the address of node B included in message “B”; the examiner interprets that second communication path is from node A to node B and node B is construed as “first destination node”), 
wherein each path node of the second communication path is known to the end-of-knowledge node (See Page # 4, Para # 10; That is, each node (nodes A, B, C, and R) can know adjacent nodes);
i.e. PkA) and a set of second encryption keys (i.e. PkB), wherein each encryption key of the set of first encryption keys corresponds to a path node of the first communication path (i.e. communication from Source node to node A) and each encryption key of the set of second encryption keys corresponds to a path node of the second communication path (i.e. communication from node A to node B) (See Page # 3-4; Para); and 
communicate the encrypted message over the path nodes of the first communication path (See Page # 4; para # 6; (B2) The node A decrypts the received onion routing information with the secret key of the node A, and obtains information “B‖PkB (?)”) and the second communication path (See Page # 4; para # 7; (B3) The node B decrypts the received onion routing information with the secret key of the node B, and obtains information “C‖PkC (?)”), wherein each message transaction of each path node with the encrypted message is recorded, and the encrypted message is decrypted at each path node using the corresponding encryption key for the path node (See Page # 5; as shown in FIG. 3, all the relay nodes (here, the nodes A to C) return delivery certificates. In order to solve the problem (c2), onion routing is also used for returning a delivery certificate. That is, the delivery certificate is returned from each relay node to the onion routing information (message onion routing information) for transferring the message M addressed to the final destination node, which is generated by the source node S of the present embodiment. Onion routing information for delivery proof reply is included … The node A decrypts the received onion routing information with the secret key of the node A, and obtains information “B‖PkB (?)”. For example, here, since a predetermined number of bytes of data from the beginning of the data obtained as a result of decryption is determined as the message “B” addressed to the node A). 
Yamanaka fails to disclose:
	wherein the first communication path is a spanning tree of path nodes of the undirected graph each path node of the first communication path is known.
However, Sincoskie discloses:
	wherein the first communication path is a spanning tree of path nodes of the undirected graph each path node of the first communication path is known (See Col. 2, Line # 9-19; Broadly speaking, the overall system topology is represented by an undirected, connected graph wherein networks map into vertices and gateways into edges. A set of spanning trees is defined for the graph to provide the required capacity and necessary redundancy. Each spanning tree is uniquely identified. Each message packet that traverses the overall system is assigned to a specific spanning tree so the packet travels between nodes along edges contained in the specified spanning tree).
	It would have been obvious to one of the ordinary person skilled in the art before the effective filing date of the claimed invention to modify the reference of Yamanaka and implement spanning tree topology in the network, as disclosed by Sincoskie.
	The motivation to use spanning tree topology is to prevent loops in the network when determining a path to send network traffic from source node to destination node (See Sincoskie: See Col. 2, Line # 9-19). 
The combination of Yamanaka and Sincoskie fails to disclose:

However, Buckman discloses:
	each message transaction is encrypted to a block of a block chain record and appended to the encrypted message ([0063] In step 506, a data signal superimposed with an encrypted message may be received by a receiving device (e.g., the receiving device 202) of the processing server from the first computing system, wherein the encrypted message is generated via application of one or more encryption algorithms to the generated data message using at least one encryption key … In step 510, the appended encrypted message may be submitted to a public ledger associated with a second computing system (e.g., the computing system 108) by the transmitting device of the processing server), and
verify [identify] each message transaction by inspecting the unencrypted message transactions appended to the encrypted message and the encrypted message transactions of the block chain record ([0066] In step 604, a data signal superimposed with a public ledger may be received by the receiving device of the processing server from a second computing system (e.g., the computing system 108), wherein the public ledger is comprised of a plurality of encrypted messages and where each encrypted message is appended with one of a plurality of identification values; [0067] In step 606, a specific encrypted message included in the public ledger that is appended with a specific identification value may be identified [verified] by a data identification module (e.g., the data identification module 308) of the processing server. In step 608, the specific encrypted message may be decrypted by a decryption module (e.g., the decryption module 316) of the processing server to obtain a data message via application of one or more decryption algorithms using the at least one encryption key).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the Yamanaka and Sincoskie references and have a method of  transmitting a data message using a public ledger such as blockchain, as disclosed by Buckman.
The motivation to have the method of transmitting a data message using a public ledger such as blockchain is to leverage the proof of work (POW) verification techniques of blockchain to verify the integrity of the transmitted data message (See Buckman: [0022]).
Regarding claim 3, the combination of Yamanaka, Sincoskie and Buckman discloses:
The apparatus of claim 1, wherein each transaction is recorded as an onion skin record comprising a plurality of layers, each layer is signed by a node and appended to the message, and wherein the first destination node validates the signature of each node (Yamanaka: Page # 8, Last paragraph: The delivery certificate “certA” from the relay node A to the source node S is encrypted with the public key PkS of the source node S corresponding to the first node on the delivery certificate reply path, and the first layer onion routing information is obtained. Generate. The generated first layer onion routing information and the message “S” including the address of the node S to which the first layer onion routing information is transferred are relayed to the second node on the delivery certificate return path. The second layer onion routing information is generated by encrypting with the public key PkD of D. The generated second layer onion routing information and the message “D” including the address of the node D to which the second layer onion routing information is transferred are sent to the relay node X corresponding to the third node on the delivery certification path. The third layer onion routing information is generated by encrypting with the public key PkX. In this way, onion routing information PkX (DｋPkD (SｋPkS (D‖P certA))) = PkX (CertA) is generated).
Regarding claim 4, the combination of Yamanaka, Sincoskie and Buckman discloses:
The apparatus of claim 1, wherein the message is encrypted with a ledger encryption algorithm (Buckman: [0063] In step 506, a data signal superimposed with an encrypted message may be received by a receiving device (e.g., the receiving device 202) of the processing server from the first computing system, wherein the encrypted message is generated via application of one or more encryption algorithms to the generated data message using at least one encryption key).
Regarding claim 6, the combination of Yamanaka, Sincoskie and Buckman discloses:
The apparatus of claim 1, where the first communication path is determined at boot (Yamanaka: Page # 3: First, the source node determines which relay node is used to transmit information to the final destination node).
Regarding claim 7, the combination of Yamanaka, Sincoskie and Buckman discloses:
The apparatus of claim 1, where the first communication path is determined dynamically in response to the message being ready to transmit (Yamanak: Page # 3: First, a general onion routing method will be described with reference to FIG. In FIG. 1, a node S is an information transmission node of an information transmission source, and a node R is an information reception node of a final destination. Nodes A, B, and C are relay nodes. First, the source node determines which relay node is used to transmit information to the final destination node
Regarding claim 9, the combination of Yamanaka, Sincoskie and Buckman discloses:
The apparatus of claim 1, wherein the first communication path is recorded in a data structure appended to the message (Yamanaka: Page # 4: Even in the onion routing method, when the information recipient at the final destination node R can be trusted, as shown in FIG. 2, the source node includes information for returning the delivery proof in the message M, and the delivery proof You can ask the information recipient to send it).	
Regarding claim 12, Yamanaka discloses:
A method comprising:
determining a first communication path (See FIG. 1; i.e. source node S to node A to node B to node C and final destination node R) to an end-of-knowledge node (see FIG.1 i.e. Node A) in a network of nodes organized as an undirected graph and in communication with the network connection from a first node to the end-of-knowledge node, the end-of-knowledge node is in communication with a first destination node, the end-of-knowledge node is not adjacent the first node (See Page # 3; FIG. 1; First, the source node determines which relay node is used to transmit information to the final destination node. FIG. 1 shows a case where the source node transmits information to the final destination node after relaying from node A → node B → node C; examiner interprets that first communication path is from source node to node A and node A is construed as “end-of-knowledge” node whereas “end-of-knowledge node not being adjacent to first node” is construed as any node which is one hop away from the current node such as node a, node B or node C in FIG. 1), 
determining a second communication path (see FIG. 2; i.e. node A to node B) from the end-of-knowledge node (i.e. Node A) to a first destination node (see FIG. 2. i.e. Node B) in the Page # 4, Para # 6; (B2) The node A decrypts the received onion routing information with the secret key of the node A, and obtains information “B‖PkB (?)”. For example, here, since a predetermined number of bytes of data from the beginning of the data obtained as a result of decryption is determined as the message “B” addressed to the node A, the message “B” addressed to the node A and (key The node A obtains information (herein indicated as “?”) “PkB (?)” Whose contents cannot be confirmed (because it is encrypted with PkB). Node A transmits data “PkB (?)” To node B based on the address of node B included in message “B”; the examiner interprets that second communication path is from node A to node B and node B is construed as “first destination node”), 
wherein each path node of the second communication path is known to the end-of-knowledge node (See Page # 4, Para # 10; That is, each node (nodes A, B, C, and R) can know adjacent nodes);
encrypting a message to the first destination node with each encryption key of a set of first encryption keys (i.e. PkA) and a set of second encryption keys (i.e. PkB), wherein each encryption key of the set of first encryption keys corresponds to a path node of the first communication path (i.e. communication from Source node to node A) and each encryption key of the set of second encryption keys corresponds to a path node of the second communication path (i.e. communication from node A to node B) (See Page # 3-4; Para); and 
communicating the encrypted message over the path nodes of the first communication path (See Page # 4; para # 6; (B2) The node A decrypts the received onion routing information with the secret key of the node A, and obtains information “B‖PkB (?)”) and the second communication path (See Page # 4; para # 7; (B3) The node B decrypts the received onion routing information with the secret key of the node B, and obtains information “C‖PkC (?)”), wherein each transaction of each path node with the encrypted message is recorded and the encrypted message is decrypted at each path node using the corresponding encryption key for the path node (See Page # 5; as shown in FIG. 3, all the relay nodes (here, the nodes A to C) return delivery certificates. In order to solve the problem (c2), onion routing is also used for returning a delivery certificate. That is, the delivery certificate is returned from each relay node to the onion routing information (message onion routing information) for transferring the message M addressed to the final destination node, which is generated by the source node S of the present embodiment. Onion routing information for delivery proof reply is included … The node A decrypts the received onion routing information with the secret key of the node A, and obtains information “B‖PkB (?)”. For example, here, since a predetermined number of bytes of data from the beginning of the data obtained as a result of decryption is determined as the message “B” addressed to the node A). 
Yamanaka fails to disclose:
	wherein the first communication path is a spanning tree of path nodes of the undirected graph each path node of the first communication path is known.
However, Sincoskie discloses:
	wherein the first communication path is a spanning tree of path nodes of the undirected graph each path node of the first communication path is known (See Col. 2, Line # 9-19; Broadly speaking, the overall system topology is represented by an undirected, connected graph wherein networks map into vertices and gateways into edges. A set of spanning trees is defined for the graph to provide the required capacity and necessary redundancy. Each spanning tree is uniquely identified. Each message packet that traverses the overall system is assigned to a specific spanning tree so the packet travels between nodes along edges contained in the specified spanning tree).
	It would have been obvious to one of the ordinary person skilled in the art before the effective filing date of the claimed invention to modify the reference of Yamanaka and implement spanning tree topology in the network, as disclosed by Sincoskie.
	The motivation to use spanning tree topology is to prevent loops in the network when determining a path to send network traffic from source node to destination node (See Sincoskie: See Col. 2, Line # 9-19). 
The combination of Yamanaka and Sincoskie fails to disclose:
	each message transaction is encrypted to a block of a block chain record and appended to the encrypted message, and verify each message transaction by inspecting the unencrypted message transactions appended to the encrypted message and the encrypted message transactions of the block chain record. 
However, Buckman discloses:
	each message transaction is encrypted to a block of a block chain record and appended to the encrypted message ([0063] In step 506, a data signal superimposed with an encrypted message may be received by a receiving device (e.g., the receiving device 202) of the processing server from the first computing system, wherein the encrypted message is generated via application of one or more encryption algorithms to the generated data message using at least one encryption key … In step 510, the appended encrypted message may be submitted to a public ledger associated with a second computing system (e.g., the computing system 108) by the transmitting device of the processing server), and
verify [identify] each message transaction by inspecting the unencrypted message transactions appended to the encrypted message and the encrypted message transactions of the block chain record ([0066] In step 604, a data signal superimposed with a public ledger may be received by the receiving device of the processing server from a second computing system (e.g., the computing system 108), wherein the public ledger is comprised of a plurality of encrypted messages and where each encrypted message is appended with one of a plurality of identification values; [0067] In step 606, a specific encrypted message included in the public ledger that is appended with a specific identification value may be identified [verified] by a data identification module (e.g., the data identification module 308) of the processing server. In step 608, the specific encrypted message may be decrypted by a decryption module (e.g., the decryption module 316) of the processing server to obtain a data message via application of one or more decryption algorithms using the at least one encryption key).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the Yamanaka and Sincoskie references and have a method of  transmitting a data message using a public ledger such as blockchain, as disclosed by Buckman.
The motivation to have the method of transmitting a data message using a public ledger such as blockchain is to leverage the proof of work (POW) verification techniques of blockchain to verify the integrity of the transmitted data message (See Buckman: [0022]).
Regarding claim 14, the combination of Yamanaka, Sincoskie and Buckman discloses:
Yamanaka: Page # 8, Last paragraph: The delivery certificate “certA” from the relay node A to the source node S is encrypted with the public key PkS of the source node S corresponding to the first node on the delivery certificate reply path, and the first layer onion routing information is obtained. Generate. The generated first layer onion routing information and the message “S” including the address of the node S to which the first layer onion routing information is transferred are relayed to the second node on the delivery certificate return path. The second layer onion routing information is generated by encrypting with the public key PkD of D. The generated second layer onion routing information and the message “D” including the address of the node D to which the second layer onion routing information is transferred are sent to the relay node X corresponding to the third node on the delivery certification path. The third layer onion routing information is generated by encrypting with the public key PkX. In this way, onion routing information PkX (DｋPkD (SｋPkS (D‖P certA))) = PkX (CertA) is generated).
Regarding claim 15, the combination of Yamanaka, Sincoskie and Buckman discloses:
The method of claim 12, wherein the message is encrypted with a ledger encryption algorithm (Buckman: [0063] In step 506, a data signal superimposed with an encrypted message may be received by a receiving device (e.g., the receiving device 202) of the processing server from the first computing system, wherein the encrypted message is generated via application of one or more encryption algorithms to the generated data message using at least one encryption key
Regarding claim 17, Yamanaka discloses:
A program product comprising a non-transitory computer readable storage medium that stores code executable by a processor, the executable code comprising code to:
determine a first communication path (See FIG. 1; i.e. source node S to node A to node B to node C and final destination node R) to an end-of-knowledge node (see FIG.1 i.e. Node A) in a network of nodes organized as an undirected graph and in communication with the network connection from a first node to the end-of-knowledge node, the end-of-knowledge node is in communication with a first destination node, the end-of-knowledge node is not adjacent the first node (See Page # 3; FIG. 1; First, the source node determines which relay node is used to transmit information to the final destination node. FIG. 1 shows a case where the source node transmits information to the final destination node after relaying from node A → node B → node C; examiner interprets that first communication path is from source node to node A and node A is construed as “end-of-knowledge” node whereas “end-of-knowledge node not being adjacent to first node” is construed as any node which is one hop away from the current node such as node a, node B or node C in FIG. 1), 
determine a second communication path (see FIG. 2; i.e. node A to node B) from the end-of-knowledge node (i.e. Node A) to a first destination node (see FIG. 2. i.e. Node B) in the network of nodes (Page # 4, Para # 6; (B2) The node A decrypts the received onion routing information with the secret key of the node A, and obtains information “B‖PkB (?)”. For example, here, since a predetermined number of bytes of data from the beginning of the data obtained as a result of decryption is determined as the message “B” addressed to the node A, the message “B” addressed to the node A and (key The node A obtains information (herein indicated as “?”) “PkB (?)” Whose contents cannot be confirmed (because it is encrypted with PkB). Node A transmits data “PkB (?)” To node B based on the address of node B included in message “B”; the examiner interprets that second communication path is from node A to node B and node B is construed as “first destination node”), 
wherein each path node of the second communication path is known to the end-of-knowledge node (See Page # 4, Para # 10; That is, each node (nodes A, B, C, and R) can know adjacent nodes);
encrypt a message to the first destination node with each encryption key of a set of first encryption keys (i.e. PkA) and a set of second encryption keys (i.e. PkB), wherein each encryption key of the set of first encryption keys corresponds to a path node of the first communication path (i.e. communication from Source node to node A) and each encryption key of the set of second encryption keys corresponds to a path node of the second communication path (i.e. communication from node A to node B) (See Page # 3-4; Para); and 
communicate the encrypted message over the path nodes of the first communication path (See Page # 4; para # 6; (B2) The node A decrypts the received onion routing information with the secret key of the node A, and obtains information “B‖PkB (?)”) and the second communication path (See Page # 4; para # 7; (B3) The node B decrypts the received onion routing information with the secret key of the node B, and obtains information “C‖PkC (?)”), wherein each transaction of each path node with the encrypted message is recorded and the encrypted message is decrypted at each path node using the corresponding encryption key for the path node (See Page # 5; as shown in FIG. 3, all the relay nodes (here, the nodes A to C) return delivery certificates. In order to solve the problem (c2), onion routing is also used for returning a delivery certificate. That is, the delivery certificate is returned from each relay node to the onion routing information (message onion routing information) for transferring the message M addressed to the final destination node, which is generated by the source node S of the present embodiment. Onion routing information for delivery proof reply is included … The node A decrypts the received onion routing information with the secret key of the node A, and obtains information “B‖PkB (?)”. For example, here, since a predetermined number of bytes of data from the beginning of the data obtained as a result of decryption is determined as the message “B” addressed to the node A). 
Yamanaka fails to disclose:
	wherein the first communication path is a spanning tree of path nodes of the undirected graph each path node of the first communication path is known.
However, Sincoskie discloses:
	wherein the first communication path is a spanning tree of path nodes of the undirected graph each path node of the first communication path is known (See Col. 2, Line # 9-19; Broadly speaking, the overall system topology is represented by an undirected, connected graph wherein networks map into vertices and gateways into edges. A set of spanning trees is defined for the graph to provide the required capacity and necessary redundancy. Each spanning tree is uniquely identified. Each message packet that traverses the overall system is assigned to a specific spanning tree so the packet travels between nodes along edges contained in the specified spanning tree).

	The motivation to use spanning tree topology is to prevent loops in the network when determining a path to send network traffic from source node to destination node (See Sincoskie: See Col. 2, Line # 9-19). 
The combination of Yamanaka and Sincoskie fails to disclose:
	each message transaction is encrypted to a block of a block chain record and appended to the encrypted message, and verify each message transaction by inspecting the unencrypted message transactions appended to the encrypted message and the encrypted message transactions of the block chain record. 
However, Buckman discloses:
	each message transaction is encrypted to a block of a block chain record and appended to the encrypted message ([0063] In step 506, a data signal superimposed with an encrypted message may be received by a receiving device (e.g., the receiving device 202) of the processing server from the first computing system, wherein the encrypted message is generated via application of one or more encryption algorithms to the generated data message using at least one encryption key … In step 510, the appended encrypted message may be submitted to a public ledger associated with a second computing system (e.g., the computing system 108) by the transmitting device of the processing server), and
verify [identify] each message transaction by inspecting the unencrypted message transactions appended to the encrypted message and the encrypted message transactions of [0066] In step 604, a data signal superimposed with a public ledger may be received by the receiving device of the processing server from a second computing system (e.g., the computing system 108), wherein the public ledger is comprised of a plurality of encrypted messages and where each encrypted message is appended with one of a plurality of identification values; [0067] In step 606, a specific encrypted message included in the public ledger that is appended with a specific identification value may be identified [verified] by a data identification module (e.g., the data identification module 308) of the processing server. In step 608, the specific encrypted message may be decrypted by a decryption module (e.g., the decryption module 316) of the processing server to obtain a data message via application of one or more decryption algorithms using the at least one encryption key).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the Yamanaka and Sincoskie references and have a method of  transmitting a data message using a public ledger such as blockchain, as disclosed by Buckman.
The motivation to have the method of transmitting a data message using a public ledger such as blockchain is to leverage the proof of work (POW) verification techniques of blockchain to verify the integrity of the transmitted data message (See Buckman: [0022]).
Regarding claim 19, the combination of Yamanaka, Sincoskie and Buckman discloses:
The program product of claim 17, wherein each transaction is recorded as an onion skin record comprising a plurality of layers, each layer is signed by a node and appended to the message, and wherein the first destination node validates the signature of each node (Yamanaka: Page # 8, Last paragraph: The delivery certificate “certA” from the relay node A to the source node S is encrypted with the public key PkS of the source node S corresponding to the first node on the delivery certificate reply path, and the first layer onion routing information is obtained. Generate. The generated first layer onion routing information and the message “S” including the address of the node S to which the first layer onion routing information is transferred are relayed to the second node on the delivery certificate return path. The second layer onion routing information is generated by encrypting with the public key PkD of D. The generated second layer onion routing information and the message “D” including the address of the node D to which the second layer onion routing information is transferred are sent to the relay node X corresponding to the third node on the delivery certification path. The third layer onion routing information is generated by encrypting with the public key PkX. In this way, onion routing information PkX (DｋPkD (SｋPkS (D‖P certA))) = PkX (CertA) is generated).
Regarding claim 20, the combination of Yamanaka, Sincoskie and Buckman discloses:
The program product of claim 17, wherein the message is encrypted with a ledger encryption algorithm (Buckman: [0063] In step 506, a data signal superimposed with an encrypted message may be received by a receiving device (e.g., the receiving device 202) of the processing server from the first computing system, wherein the encrypted message is generated via application of one or more encryption algorithms to the generated data message using at least one encryption key)
Regarding claim 21, the combination of Yamanaka, Sincoskie and Buckman discloses:
The method of claim 12, where the first communication path is determined at boot (Yamanaka: Page # 3: First, the source node determines which relay node is used to transmit information to the final destination node
Regarding claim 22, the combination of Yamanaka, Sincoskie and Buckman discloses:
The method of claim 12, where the first communication path is determined dynamically in response to the message being ready to transmit (Yamanak: Page # 3: First, a general onion routing method will be described with reference to FIG. In FIG. 1, a node S is an information transmission node of an information transmission source, and a node R is an information reception node of a final destination. Nodes A, B, and C are relay nodes. First, the source node determines which relay node is used to transmit information to the final destination node).
Regarding claim 24, the combination of Yamanaka, Sincoskie and Buckman discloses:
The program product of claim 17, where the first communication path is determined at boot (Yamanaka: Page # 3: First, the source node determines which relay node is used to transmit information to the final destination node).
Regarding claim 25, the combination of Yamanaka, Sincoskie and Buckman discloses:
The program product of claim 17, where the first communication path is determined dynamically in response to the message being ready to transmit (Yamanak: Page # 3: First, a general onion routing method will be described with reference to FIG. In FIG. 1, a node S is an information transmission node of an information transmission source, and a node R is an information reception node of a final destination. Nodes A, B, and C are relay nodes. First, the source node determines which relay node is used to transmit information to the final destination node).

s 8, 23 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Yamanaka (JP-2007005898-A) in view of Sincoskie (US4706080A) in view of Buckman et al., (US20170352033A1) and further in view of Xie et al., (US20130227048A1).
Regarding claim 8, the combination of Yamanaka, Sincoskie and Buckman fails to disclose:
	The apparatus of claim 1, wherein the first communication path is recorded in a centralized communication path database.
However, Xie discloses:
	wherein the first communication path is recorded in a centralized communication path database [see FIG. 1 & 2; i.e. Forward Information Base] ([0005] the disclosure includes a content router comprising a plurality of interfaces configured to receive and forward a plurality of interest for content and content data in a CON, a cache configured to store content data, and a memory component configured to maintain a forward information base (FIB) that associates content with one or more interfaces on which the interests and content data are received and forwarded, and an availability FIB (AFIB) that associates content data with one or more corresponding collaborative content routers in the CON that cache the content data; [0027] The FIB 130 may be any data structure (e.g., a table, list, or database) used to associate content with corresponding ports or faces (for next hops) on which the interests and content data are received and forwarded. The FIB 130 entries may indicate the next hops on which content (interests and data) may be forwarded).
	It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the Yamanaka, Sincoskie and Buckman references 
	The motivation to stores and maintains a forward information base (FIB) database is to enable the router to quickly and efficiently route the packets to next hop router based on FIB database (See Xie: [0027]). 
Regarding claim 23, the combination of Yamanaka, Sincoskie and Buckman fails to disclose:
The method of claim 12, wherein the first communication path is recorded in a centralized communication path database.
However, Xie discloses:
	wherein the first communication path is recorded in a centralized communication path database [see FIG. 1 & 2; i.e. Forward Information Base] ([0005] the disclosure includes a content router comprising a plurality of interfaces configured to receive and forward a plurality of interest for content and content data in a CON, a cache configured to store content data, and a memory component configured to maintain a forward information base (FIB) that associates content with one or more interfaces on which the interests and content data are received and forwarded, and an availability FIB (AFIB) that associates content data with one or more corresponding collaborative content routers in the CON that cache the content data; [0027] The FIB 130 may be any data structure (e.g., a table, list, or database) used to associate content with corresponding ports or faces (for next hops) on which the interests and content data are received and forwarded. The FIB 130 entries may indicate the next hops on which content (interests and data) may be forwarded).

	The motivation to stores and maintains a forward information base (FIB) database is to enable the router to quickly and efficiently route the packets to next hop router based on FIB database (See Xie: [0027]). 
Regarding claim 26, the combination of Yamanaka, Sincoskie and Buckman fails to disclose:
The program product of claim 17, wherein the first communication path is recorded in a centralized communication path database.
However, Xie discloses:
	wherein the first communication path is recorded in a centralized communication path database [see FIG. 1 & 2; i.e. Forward Information Base] ([0005] the disclosure includes a content router comprising a plurality of interfaces configured to receive and forward a plurality of interest for content and content data in a CON, a cache configured to store content data, and a memory component configured to maintain a forward information base (FIB) that associates content with one or more interfaces on which the interests and content data are received and forwarded, and an availability FIB (AFIB) that associates content data with one or more corresponding collaborative content routers in the CON that cache the content data; [0027] The FIB 130 may be any data structure (e.g., a table, list, or database) used to associate content with corresponding ports or faces (for next hops) on which the interests and content data are received and forwarded. The FIB 130 entries may indicate the next hops on which content (interests and data) may be forwarded).
	It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the Yamanaka, Sincoskie and Buckman references and have a router node which stores and maintains a forward information base (FIB) database for previous and next hop devices, as disclosed by Xie.
	The motivation to stores and maintains a forward information base (FIB) database is to enable the router to quickly and efficiently route the packets to next hop router based on FIB database (See Xie: [0027]). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffery L. Nickerson can be reached on 469-295-9235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/S.M.A./Patent Examiner, Art Unit 2432                                                                                                                                                                                                        /SYED A ZAIDI/Primary Examiner, Art Unit 2432